               Case 2:17-cv-06972-JGB-KK Document 31 Filed 10/30/18 Page 1 of 4 Page ID #:641



                     1   JEFFREY R. MAKIN (SBN 252426)
                         jeffrey.makin@arentfox.com
                     2   ALEXANDER S. BIRKHOLD (SBN 304334)
                         alexander.birkhold@arentfox.com
                     3   ARENT FOX LLP
                         555 West Fifth Street, 48th Floor
                     4   Los Angeles, California 90013-1065
                         Telephone: 213.629.7400
                     5   Facsimile: 213.629.7401
                     6   Attorneys for Defendant
                         OJAI VALLEY COMMUNITY HOSPITAL, a
                     7   d/b/a of COMMUNITY MEMORIAL HEALTH
                         SYSTEM, a California Nonprofit Public Benefit
                     8   Corporation
                     9
                                             UNITED STATES DISTRICT COURT
                    10
                                            CENTRAL DISTRICT OF CALIFORNIA
                    11
                                                     EASTERN DIVISION
                    12
                    13
                         UNITED STATES OF AMERICA ex            Case No. CV17-06972 JGB (KKx)
                    14   rel. FRANK ADOMITIS, an
                         individual,                            DEFENDANT OJAI VALLEY
                    15                                          COMMUNITY HOSPITAL’S
                                       Plaintiff,               OPPOSITION TO RELATOR’S EX
                    16                                          PARTE APPLICATION FOR AN
                         v.                                     ORDER STAYING THIS ACTION
                    17
                         OJAI VALLEY COMMUNITY
                    18   HOSPITAL; DOES 1 through 20,
                         inclusive,
                    19                                          Judge:      Hon. Jesus G. Bernal
                                       Defendant.               Date:       November 5, 2018
                    20                                          Time:       9:00 a.m.
                                                                Crtrm:      1
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
A RENT F OX LLP
                                                                         OPPOSITION TO EX PARTE APPLICATION
ATTO RNEY S AT LAW
                                                              -1-
   LOS A NG EL ES
                                                                                CASE NO. CV 17-06972 JGB (KKx)
               Case 2:17-cv-06972-JGB-KK Document 31 Filed 10/30/18 Page 2 of 4 Page ID #:642



                     1   I.    INTRODUCTION
                     2         Relator Frank Adomitis’s Ex Parte Application for an Order Staying This
                     3   Action is a concession that this Court’s reasoning in U.S. ex rel. Adomitis v. San
                     4   Bernardino Mountains Community Hospital District, Case No. 5:17-cv-00002-
                     5   JGB-KK (herein after “Mountains”) equally applies here, and he failed to allege
                     6   materiality under the False Claims Act in his Second Amended Complaint against
                     7   Ojai Valley Community Hospital (“OVCH”). Relator’s acknowledgement demands
                     8   the same outcome as in Mountains. Relator’s Second Amended Complaint should
                     9   be dismissed with prejudice.
                    10         Relator’s focus on this Court’s ruling on materiality in Mountains, however,
                    11   ignores the various independent bases for this Court to grant OVCH’s Motion to
                    12   Dismiss Relator’s Second Amended Complaint. While Relator requests a stay in
                    13   this action because he contends that the Ninth Circuit’s ruling on his appeal in
                    14   Mountains will have a direct impact on his claims against OVCH (Dkt. No. 30,
                    15   Application at 2-3), the deficiencies in Relator’s Second Amended Complaint
                    16   against OVCH are not limited to his materiality allegations. Relator also failed to
                    17   allege falsity and scienter, and he failed to allege any claim with the required
                    18   particularity. Moreover, this Court lacks subject matter jurisdiction.
                    19         Staying this action is not necessary to avoid duplication of efforts, save
                    20   judicial resources, or avoid conflicting rulings because of the various independent
                    21   bases to grant OVCH’s Motion to Dismiss. Further, Relator’s concern that he will
                    22   be “irreparably harmed because he will have to incur the expense of two appeals” is
                    23   overstated. After this Court makes a ruling, the Ninth Circuit can join or
                    24   consolidate the cases on appeal. See Fed. R. App. P. 3(b)(2); see also Ninth Circuit
                    25   Rule 28-2.6 (placing an affirmative obligation on appellants to identify in the
                    26   opening brief any related cases pending before the Ninth Circuit). Finally, Relator
                    27   has not made any showing that he is likely to succeed on the merits of his appeal.
                    28   Accordingly, this Court should deny Relator’s request for a stay.
A RENT F OX LLP
                                                                             OPPOSITION TO EX PARTE APPLICATION
ATTO RNEY S AT LAW
                                                                   -2-
   LOS A NG EL ES
                                                                                    CASE NO. CV 17-06972 JGB (KKx)
               Case 2:17-cv-06972-JGB-KK Document 31 Filed 10/30/18 Page 3 of 4 Page ID #:643



                     1   II.   ARGUMENT
                     2         A.     Relator’s Appeal in Mountains Does Not Impact This Case and a
                     3                Stay Does Not Promote Judicial Efficiency
                     4         The mere possibility that an appeal in a related matter may resolve a case
                     5   does not satisfy the strong showing required to justify a lengthy or indefinite stay.
                     6   See Opus Bank v. Liberty Insurance Underwriters, Inc., Case No. CV 14-02289,
                     7   2014 WL 12614434, at *3 (C.D. Cal. June 12, 2014) (citing Yong v. INS, 208 F.3d
                     8   1116, 1119 (9th Cir. 2000)). A ruling on materiality by the Ninth Circuit in
                     9   Mountains will not impact this case—let alone resolve it. As explained in OVCH’s
                    10   Motion to Dismiss Relator’s Second Amended Complaint, Relator failed to allege
                    11   materiality, falsity, and scienter. He also failed to satisfy Rule 9(b)’s heightened
                    12   pleading standard. See Dkt. 26. This Court also lacks subject matter jurisdiction
                    13   because the public disclosure bar deprives the Court of jurisdiction. Id.
                    14         This Court previously dismissed Relator’s First Amended Complaint for
                    15   failing to allege falsity. See Dkt. No. 24, Order, at 7-9. As this Court stated,
                    16   “Relator has not alleged any ‘reliable indicia’ to lead the Court to infer any false
                    17   claims or documents were actually submitted by [OVCH] to CMS either initially to
                    18   obtain its CAH designation or subsequently for reimbursement.” Id. at 8-9. Relator
                    19   failed to cure these deficiencies in his Second Amended Complaint. Accordingly,
                    20   this Court has independent bases to grant OVCH’s Motion to Dismiss without leave
                    21   to amend and with prejudice, and there is no basis for a stay.
                    22         B.     Relator Has Not Made Any Showing That He is Likely to Succeed
                    23                on the Merits of His Appeal in Mountains
                    24         Relator’s Ex Parte Application explains that “courts consider … ‘whether the
                    25   applicant has made a strong showing that he is likely to succeed on the merits’”
                    26   when deciding whether to stay a case pending appeal. Dkt. No. 30, Application, at 2
                    27   (citing Opus Bank, 2014 WL 12614434, at *3). Without offering any reasoning or
                    28   legal support, Relator then claims that “[he] has a strong chance of succeeding in
A RENT F OX LLP
                                                                              OPPOSITION TO EX PARTE APPLICATION
ATTO RNEY S AT LAW
                                                                   -3-
   LOS A NG EL ES
                                                                                     CASE NO. CV 17-06972 JGB (KKx)
               Case 2:17-cv-06972-JGB-KK Document 31 Filed 10/30/18 Page 4 of 4 Page ID #:644



                     1   his appeal.” Id. at 3. But Relator has not even established that he has a substantial
                     2   case on the merits—let alone a strong likelihood of success on appeal.
                     3          C.    Relator Will Not Be Irreparably Harmed Without a Stay
                     4          Relator incorrectly claims that he will be harmed if a stay is not granted
                     5   because “he will have to incur the expense of two appeals, which is substantial for
                     6   an individual such as Relator.” Dkt. 30, Application, at 3. However, Relator ignores
                     7   that the Ninth Circuit can join or consolidate this case with Mountains on appeal
                     8   after this Court makes a ruling. See Fed. R. App. P. 3(b)(2). Further, an appellant
                     9   has an affirmative obligation to identify any related cases pending before the Ninth
                    10   Circuit in the opening brief. See Ninth Circuit Rule 28-2.6; Seufert v. Merck Sharp
                    11   & Dohme Corp., No. 13CV2169, 2016 WL 9503735, at *5 (S.D. Cal. Mar. 9, 2016)
                    12   (noting the potential to consolidate cases on appeal). Additionally, “the money and
                    13   time a party must expend in [the litigation] process, while burdensome, does not
                    14   alone constitute irreparable injury.” Morse v. Servicemaster Glob. Holdings, Inc.,
                    15   No. C 08-03894, 2013 WL 123610, at *3 (N.D. Cal. Jan. 8, 2013); accord Munro v.
                    16   Univ. of S. California, No. CV166191VAPCFEX, 2017 WL 5592904, at *3 (C.D.
                    17   Cal. July 7, 2017). Thus, Relator will not be irreparably harmed if this Court denies
                    18   his request for a stay.
                    19   III.   CONCLUSION
                    20          For the reasons set forth above, Relator’s Ex Parte Application for an Order
                    21   Staying This Action should be denied.
                    22   Dated:      October 30, 2018             ARENT FOX LLP
                    23                                         By: /s/ Jeffrey R. Makin
                                                                 JEFFREY R. MAKIN
                    24                                           ALEXANDER S. BIRKHOLD
                                                                 Attorneys for Defendant
                    25                                           OJAI VALLEY COMMUNITY
                                                                 HOSPITAL, a d/b/a of COMMUNITY
                    26                                           MEMORIAL HEALTH SYSTEM, a
                                                                 California Nonprofit Public Benefit
                    27                                           Corporation
                    28
A RENT F OX LLP
                                                                             OPPOSITION TO EX PARTE APPLICATION
ATTO RNEY S AT LAW
                                                                   -4-
   LOS A NG EL ES
                                                                                    CASE NO. CV 17-06972 JGB (KKx)
